Citation Nr: 9914748	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  96-14 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
shell fragment wound of the left buttock.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel

INTRODUCTION

The veteran had active service from February 1968 to February 
1970.  

By rating action dated in October 1995 the Department of 
Veterans Affairs (VA) Regional Office, Chicago, Illinois, 
denied entitlement to service connection for residuals of a 
wound of the veteran's left buttock.  He appealed from that 
decision.  The veteran testified at a hearing at the regional 
office in May 1996.  In May 1997 the regional office hearing 
officer granted entitlement to service connection for 
residuals of a wound of the left buttock.  The disability was 
rated noncompensable.  The veteran appealed from the 
evaluation assigned for the service-connected disability.  In 
February 1998 the veteran participated in a videoconference 
hearing with a member of the Board of Veterans' Appeals 
(Board).  In June 1998 the Board remanded the case to the 
regional office for further action.  In a September 1998 
rating action the rating for the wound residuals was 
separated to provide a noncompensable rating for damage to 
the lateral cutaneous nerve of the left thigh, under 
Diagnostic Code 8529 and another noncompensable rating for 
muscle damage under Diagnostic Code 5317.  The case is again 
before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  The residuals of the shell fragment wound of the 
veteran's left buttock include sensory impairment of the 
lateral cutaneous nerve of the left lower extremity.  

3.  There is a retained foreign body in the left buttock, but 
no more than slight muscular impairment.  

4.  The shell fragment wound residuals also include a small 
scar which is nontender.  

5.  The veteran has some discomfort, fatigue and numbness of 
the left buttock which interferes with his employment 
activities.  


CONCLUSIONS OF LAW

1.  Individual compensable evaluations are not warranted for 
muscle damage residuals of a shell fragment wound of the left 
buttock, or for the involvement of the lateral cutaneous 
nerve of the left thigh.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Codes 5317, 7803-7805, 8529 
(1998).  

2.  Because the veteran has multiple noncompensable 
evaluations for service connected disabilities which do 
interfere with his employability, an evaluation of 10 percent 
is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 3.324.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has submitted a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.  In this regard, the 
veteran's representative has maintained that the August 1998 
VA examination was incomplete and did not comply with the 
instructions contained in the June 1998 Board remand.  The 
representative has also asked that a separate evaluation be 
assigned for the scar on the veteran's left buttock resulting 
from the shell fragment wound.  The Board has reviewed the 
August 1998 examination and finds that it is set forth in 
considerable detail without any errors or irregularities 
which would warrant a finding that it is inadequate for its 
stated purpose.  Accordingly, reexamination of the veteran is 
not considered to be warranted.  The record also indicates 
that the regional office has considered the wound scar in 
evaluating the degree of disability assigned for the wound 
residuals and a separate evaluation for the scar is not in 
order. 

I.  Background

The veteran's service medical records do not reflect any 
reference to a wound of the left buttocks.  However, the 
veteran served in Vietnam and his awards include the Combat 
Infantryman Badge.  In addition, the veteran testified during 
the May 1996 hearing that he sustained a shrapnel wound in 
May or June 1969 and that he had been bandaged and given some 
shots.  There was also a July 1996 statement by a former 
service associate of the veteran indicating that after coming 
under heavy fire he noticed that the veteran had blood 
running down his leg.  On closer inspection they discovered 
that the veteran had taken a piece of shrapnel in his left 
buttock.  He indicated that they called a medic over who 
attempted to remove the shrapnel but was unsuccessful.  In 
May 1997 service connection was established for the wound 
residuals on the basis of the veteran's testimony, the 
information provided by his acquaintance, and the findings on 
a VA examination, including a scar in the appropriate 
location and x-ray evidence of a retained foreign body.  

When the veteran was afforded a VA orthopedic examination in 
July 1995 he complained of numbness in the left buttock and a 
slight ache and tingling sensation.  Examination showed a 
well-healed scar over the left buttock that was nontender.  
There was a decreased soft touch sensation in an area about 3 
to 4 centimeters surrounding the scar.  The examiner 
indicated that an X-ray study showed a metallic fragment in 
the soft tissue on the left side. 

During the videoconference hearing in February 1998 the 
veteran indicated that he had discomfort in the leg and also 
experienced numbness of the leg and fatigue after driving a 
forklift on his job for long periods of time.

The veteran was afford a VA examination in August 1998.  
There was a 2- to 3-millimeter scar over the lateral aspect 
of the left buttock.  The veteran felt that the injury caused 
the left leg to occasionally fall asleep and that occurred 
four times per week.  He stated that if he sat on a hard 
chair for half an hour his left leg would fall asleep.  He 
stated that if he stood in a stationary position for 2 or 
3 hours, which his job required him to do on occasion, he had 
the same sensation of numbness in the left lower extremity, 
but it was relieved by moving about.  The veteran had a 
normal brisk gait.  There was no left buttock atrophy and no 
tenderness at the site of the wound.  He was able to walk and 
climb stairs without any difficulty.  He was able to contract 
the buttock muscles equally and normally bilaterally.  He was 
able to bear weight and hop on his left foot without any 
difficulty.  He was able to assume a squatting position and 
arise from that position without any difficulty.  The 
diagnosis was shrapnel wound of the left buttock.  It was 
indicated that an X-ray study had showed a radio-opaque 
density.  

The veteran was also afforded a VA neurological examination 
in August 1998.  He reported numbness in his left hip area 
when sitting on the left leg or bearing weight on the left 
leg for more than an hour.  The paresthesia went from the 
buttocks to past the knee.  It began bothering him in 1995.  
On examination muscle strength was 5/5 throughout.  There was 
no atrophy of the lower extremity muscles.  He could heel and 
toe walk.  The deep tendon reflexes were brisk and 
symmetrical.  The examiner indicated that there was local 
sensory neuropathy to the lateral cutaneous nerve of the 
thigh that was most likely due to the shrapnel wound of the 
left buttock sustained in service.  

II.  Analysis

A noncompensable evaluation is warranted for slight injury to 
Muscle Group XVII (pelvic girdle Group 2).  A 20 percent 
evaluation requires moderate injury.  38 C.F.R. Part 4, 
Code 5317, effective prior to and after July 1997. 

Slight disability of muscles is contemplated when there is a 
simple wound of muscle without debridement, infection, or 
effects of laceration and a service department record of a 
wound of slight severity or relatively brief treatment and 
return to duty.  There is healing with good functional 
results.  There is no consistent complaint of cardinal 
symptoms of muscle injury or painful residuals.  The 
objective findings include a minimum scar with slight, if 
any, evidence of fascial defect or of atrophy or of impaired 
tonus.  There is no significant impairment of function and no 
retained metallic fragments.  38 C.F.R. § 4.56, effective 
prior to July 1997.  

Moderate disability of muscles is contemplated when there is 
a through-and-through or deep penetrating wound of relatively 
short track by a single bullet or a small shell or shrapnel 
fragment.  There is absence of explosive effect of a high-
velocity missile and of residuals of debridement or of 
prolonged infection.  There is a service department record or 
other sufficient evidence of hospitalization in service for 
treatment of the wound.  There are records in the file of 
consistent complaints from the first examination forward, of 
any one or more of the cardinal symptoms of muscle wounds 
especially fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by injured 
muscles.  The objective findings include entrance and (if 
present) exit scars linear or relatively small, and so 
situated as to indicate a relatively short track of a missile 
through muscle tissue with signs of muscle loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
of definite weakness or fatigue in comparative tests.  
38 C.F.R. § 4.56 effective prior to July 1997.  

Slight disability of muscles is contemplated when there is a 
simple wound of the muscle without debridement or infection 
and there is a service department record of superficial wound 
with brief treatment and return to duty.  There is healing 
with good functional results and no cardinal signs or 
symptoms of muscle disability.  The objective findings 
include a minimal scar and no evidence of fascial defect, 
atrophy or impaired tonus.  There is no impairment of 
function or metallic fragments retained in the muscle tissue.  
38 C.F.R. § 4.56 effective in July 1997.  

Moderate disability of muscles contemplates a through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high-velocity missile, residuals of 
debridement or prolonged infection.  There is a service 
department record or other evidence of inservice treatment 
for the wound and records of consistent complaints of one or 
more of the cardinal signs and symptoms of muscle disability, 
especially lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  The objective findings include entrance and (if 
present) exit scars, small or linear, indicating a short 
track of the missile through muscle tissue and some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56 effective in 
July 1997.  

For VA rating purposes the cardinal signs and symptoms of 
muscle disability are a loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  

A noncompensable evaluation is warranted for either mild or 
moderate incomplete paralysis of the external cutaneous nerve 
of the thigh.  A 10 percent evaluation requires severe to 
complete paralysis.  38 C.F.R. Part 4, Code 8529.  

A 10 percent evaluation is warranted for superficial, poorly 
nourished scars with repeated ulceration or which are tender 
and painful on objective demonstration.  38 C.F.R. Part 4, 
Code 7803, 7804.  Scars may also be evaluated on the basis of 
any related limitation of function of the body part which 
they affect.  38 C.F.R. Part 4, Code 7805.  

Whenever a veteran is suffering from two or more separate 
service connected disabilities which are of such character as 
to interfere with normal employability, even though none of 
the disabilities may be compensable in degree, a 10 percent 
rating may be assigned, but not in combination with any other 
rating.  38 C.F.R.§  3.324.

In this case, the veteran's service medical records do not 
reflect any reference to a shell fragment wound of the left 
buttock.  However, the veteran has testified that he was 
wounded under combat conditions, and residuals consistent 
with such a wound have been found on examination.  As he 
recalled it, he was unaware of the wound until a buddy 
pointed out that he was bleeding.  He also recalled that the 
wound was bandaged and he was given some shots, but he was 
apparently never removed from a duty status.  He did mention 
that a medic had attempted to remove the shrapnel from the 
wound, but was unsuccessful. These recollections, and the 
physical findings on examination indicate that the wound was 
quite minor; just the type of thing to go unrecorded in the 
heat of battle and be forgotten on subsequent examinations.  
Thus, service connection was appropriate despite the 
deficiencies in the record.  

However, the same evidence which formed the basis for the 
grant of service connection also clearly establishes that the 
wound was relatively minor and would not have resulted in 
significant residual impairment.  The retained metallic 
fragment in the soft tissue of the left buttock is apparently 
not in a critical location and the shell fragment wound scar 
itself is well healed, small and nontender.  There is no 
indication that the scar has caused any functional 
impairment.  Clearly, a compensable evaluation would not be 
warranted for the scar on the left buttock.  

The veteran has also reported a numbness of his left lower 
extremity and the August 1998 VA neurological examination 
showed there was some sensory neuropathy of the lateral 
cutaneous nerve that was most likely due to the shrapnel 
wound of the buttocks.  However, the findings regarding the 
left lower extremity were otherwise essentially normal 
including muscle strength.  There was no atrophy of the lower 
extremity muscles.  Thus, the evidence does not indicate that 
the damage to the cutaneous nerve is more than mild or 
moderate in nature and as such would not warrant entitlement 
to a compensable evaluation under the provisions of 
Diagnostic Code 8529.  The VA surgical examination in August 
1998 reflected that there was no atrophy of the left buttock 
and the veteran was able to contract the buttock muscles 
equally and normally bilaterally.  He was able to walk and 
climb stairs without any difficulty and also able to bear 
weight and hop on his left foot without difficulty.  He was 
able to assume a squatting position and arise from that 
position without difficulty.  Thus, it does not appear that 
the wound of the left buttock resulted in any significant 
muscle damage or functional loss.  However, as noted 
previously, the veteran does have a retained metallic 
fragment in the left buttock and he has reported fatigue 
involving the left lower extremity which is one of the 
cardinal signs and symptoms of muscle disability set forth 
under 38 C.F.R. § 4.56(c).  He has also testified that when 
he drives a forklift for long periods of time the wound 
causes fatigue and numbness and thereby interferes with his 
employment.

After carefully considering the entire record, the Board 
concludes that the various reported manifestations 
attributable to the neurologic and muscular residuals of his 
wound of the left buttock, although individually not 
compensably disabling, have resulted in interference with the 
veteran's employment and as such warrants a 10 percent 
evaluation under the provisions of 38 C.F.R.§  3.324.  In 
arriving at its decision in this regard, the Board has 
resolved all doubt in favor of the veteran.  38 U.S.C.A. 
§ 5107. 


ORDER

Entitlement to a 10 percent evaluation for residuals of a 
shell fragment wound of the left buttock is established.  The 
appeal is granted to this extent.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




Error! Not a valid link.

